DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 03 February 2021, PROSECUTION IS HEREBY REOPENED. New Grounds of Rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing
below:	
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the curved shaft (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a flash drive (claim 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lay (8,753,233) in view of Pan et al (8,128,516) herein after (Pan) and Thurman (US 2014/0274486 A1).

    PNG
    media_image1.png
    859
    336
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1128
    482
    media_image2.png
    Greyscale

Claim 1, Lay discloses a ball hitting practice device comprising: 
a flexible shaft (flexible fiberglass rod 46; figures 16-21; column 6, lines 25-45); 
a grip (handle 54) at a proximal end of the shaft;
a target (30) at a distal end of the shaft;

Lay discloses the claim device with the exception of the electronics communication system i.e. accelerometer, battery, processor and feedback means.  However, as disclosed by Pan (column 2, lines 26-49 and column 3, lines 25-37) it is known in the art to include a sensor in the target to sense the speed and torque of the three-dimension motion of the drive device, wherein the sensor is in communication with a processor.   Additionally, as disclosed by Thurman (electronics 28, 128A, 128B including battery 138, motion sensor 139 such as accelerometers 146, data output 142, sensor 140, visual display i.e. LED or speaker, memory; paragraphs 0041, 0043-0048, 0050) it is known in the art to include electronics on a target (ball 20).  It would have been obvious to one of ordinary skill in the art to have used such an electronic system for Lay’s swing trainer given that both Pan and Thurman teach such is an appropriate manner to gather information and provide feedback on the speed and amount of force applied on the target. 
Claim 2,  Lay as modified above in view of Thurman further shows the feedback means is disposed in the device (in the target; paragraph 0045).
Claim 3, Lay as modified above in view of Thurman further shows an illumination region (LED) proximal to the insulation section (paragraph 0048 discloses the data output device 142 may include LED emits light in response to or based on the sensed motion information).
Claim 4, Lay shows the target comprises a passive indicator (color).  Additionally, Lay as modified above in view of Thurman further shows the target (ball) may include an active indicator LED lights; paragraphs 0030, 0035).  Therefore, the LED can also be provided for Lay’s target since the entirety of Thurman’s electronic system is being incorporated into the Lay device and the LED is part of Thurman’s electronic system.

Claim 6, as best the claim is understood, Lay shows the shaft (46) comprises sections reversibly attached at a point proximal to the insulation section (the shaft 46 includes a cover 48 as shown in figure 18 are capable of being reversibly connected i.e. turned around and then positioned on the shaft.  Therefore, it is within the scope of Lay's invention to reversibly position the cover over the shaft, since both ends of the cover are identical and it would only be a matter of placing the top end on the handle end and the bottom end of the cover on the upper end of the shaft near the ball holder; column 10, lines 26-32).
  	Claim 7, Lay as modified in view of Thurman above further shows a user interface (640 or 1202; paragraphs 0087, 0096, 0100, 0155) functionally coupled to the processor and the feedback means.
Claim 9, Lay as modified in view of Pan and/or Thurman above further show the processor is functionally coupled to a receiver that receives data from the accelerometer and from a user interface and wherein the microprocessor is functionally coupled to a transmitter that is configured to send data to a remote computing device (Pan, column 2, lines 30-38; Thurman, paragraph 0046).
It is noted that “functionally coupled” is interpreted as capable of being either wireless or wired.  Such an interpretation is in line with the Specification as originally filed and the knowledge known in the art.  Both Pan and/or Thurman also teach wired or wireless communication.
Claim 10, Lay as modified in view of Pan and Thurman above further show the target comprises an array of sensors (at least one sensor) configured to detect contact with a hitting implement i.e. bat and the array of sensors are functionally coupled to the processor and configured

Claim 11, Lay as modified above further shows the target (30) is sized and shaped as a baseball, a softball or a tennis ball (column 6, lines 16-19, column 7, lines 37-42, and column 16, lines 1-2).
Claim 12, Lay alone as modified above shows the shaft is curved (figure 16 which shows the shaft is tubular; additionally the stem cover 48 is also formed of plastic tubing which implies that both the shaft and the cover are tubular i.e. curved).
Claims 13-18, Lay as modified above discloses the claimed device. The common knowledge or well known in the art is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of Official Notice (Response filed 03 April 2020). 

Alternatively:
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of  Ruess (4,022,467).
Claim 12, Lay discloses the claimed device with the exception of the curved shaft.  However, as disclosed by Ruess (figure 1) it is known in the ball striking art to provide a target attached to a flexible curved shaft.  It would have been obvious to one of ordinary skill in the art to have provided such a shaft for Lay’s device given that Ruess teaches the curved shaft aids the user in practicing tennis strokes.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of  Kacyvenski et al (US2019/0154723 A1) hereinafter (Kacyvenski).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
08 May 2021